Citation Nr: 0623873	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  06-03 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for bilateral 
hearing loss.  The veteran appeared before a Decision Review 
Officer (DRO) at the RO in January 2005.  In June 2006, a 
Travel Board hearing was held before the undersigned.  
Transcripts of both hearings are of record.  At the June 2006 
hearing, the Board granted the veteran's representative's 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.

The veteran had also initiated an appeal of a denial to 
reopen a claim of service connection for residuals of a right 
knee injury.  A January 2006 rating decision reopened the 
claim and granted service connection and a 30 percent rating 
for such disability.  Hence, that matter is not before the 
Board.  [The veteran has not expressed disagreement with the 
rating assigned.]


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level II in either ear at any time during the appeal period.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  December 2003, January, March, and 
May 2004 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  Nevertheless, the 
Board finds that he has essentially been notified of the need 
to provide such evidence, since the above cited letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the RO.  The December 2004 
statement of the case included such notice by citing 
§ 3.159(b)(1).  Thus, he has been adequately informed of the 
need to submit relevant evidence in his possession and has 
had ample opportunity to respond/ supplement the record and 
is not prejudiced by any technical notice deficiency.  

While the veteran was not provided with notice regarding 
disability ratings and effective dates prior to the rating 
decision on appeal, the purpose of this notice was fulfilled 
when service connection was granted and an initial disability 
rating and effective date were assigned; thus, any technical 
notice deficiency (including in timing) earlier in the 
process was not prejudicial to the veteran.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  [Notably, 
March and April 2006 letters did provide the veteran with 
notice on disability ratings and effective dates.]  A 
December 2004 statement of the case (SOC) advised the veteran 
of the specific criteria for rating bilateral hearing loss 
and readjudicated the matter, while a January 2006 
supplemental SOC readjudicated the matter.  See 38 U.S.C.A. 
§ 7105.  He does not allege that notice in this case was less 
than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in June 2005.  The 
veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

B.	Factual Background

During a hearing aid evaluation test at the Salem VA hospital 
in June 1988, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
65
60
55
LEFT
15
10
65
85
80

Average puretone thresholds were 51 decibels, right ear and 
60 decibels, left ear.  Speech discrimination was 76 percent 
in the right ear and 78 in the left.  The report states 
"[r]esults of this audiological evaluation are NOT adequate 
for rating purposes."
A hearing aid test at Walter Reed Army Medical Center (Walter 
Reed) in February 1992 revealed the following puretone 
threshold results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
65
65
70
LEFT
20
10
75
80
75

Average puretone thresholds were 58 in the right ear and 60 
in the left.  Speech discrimination testing was not 
completed.

On the authorized audiological evaluation in November 2003, 
audiograms from August 2003 and September 2003 were 
interpreted.  The August 2003 results provided the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
65
75
LEFT
25
25
35
65
75

The average puretone thresholds were 59 in the right ear and 
50 in the left.  Speech audiometry revealed speech 
recognition ability of 92 percent in each ear.  The September 
2003 audiogram provided the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
65
75
LEFT
30
25
40
65
75

The average puretone thresholds were 60 in the right ear and 
51 in the left.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 88 
percent in the left ear.  The otolaryngologist was asked to 
clarify "conflicting evidence as to the degree of hearing 
loss and speech recognition on the veteran's changing 
audiograms."  He stated the differences between the two 
above cited tests are within 5 decibels of each other and 
speech reception is within 4 percent, which are "acceptable 
test to test variations."  He concluded the veteran suffered 
from sensorineural hearing loss incurred in service.

At the January 2005 DRO hearing, the veteran's representative 
argued that the veteran's hearing loss was greater during the 
February 1992 hearing aid evaluation than it was at the 
September 2003 VA examination.  Thus, an improvement was 
shown in September 2003, which is inconsistent with 
sensorineural hearing loss disability, as such disability 
does not improve.  The representative asked that another 
hearing test be performed to determine whether something was 
missing from the 2003 testing.

In February 2005, the veteran submitted the report of a 
private hearing aid evaluation test in January 2005 that 
showed a higher degree of hearing loss than that shown on 
2003 VA evaluations.  

Consequently, another VA audiological evaluation was sought, 
and completed in June 2005.  On this examination puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
60
70
LEFT
20
25
50
50
65

The average puretone thresholds were 53 in the right ear and 
48 in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 88 
percent in the left ear.  The audiologist noted the veteran 
had a mild sensorineural hearing loss at lower frequencies 
and a moderate to severe sensorineural hearing loss at higher 
frequencies.  She stated his "[w]ord recognition in quiet 
was good bilaterally."

In his January 2006 substantive appeal, the veteran argues 
that even if the speech discrimination test from the January 
2005 private audiograms cannot be used in evaluating his 
hearing loss, the frequency differences should be considered.

At the June 2006 hearing, the veteran's representative argued 
that the January 2005 private audiometry showed the veteran 
was suffering from a higher percentage hearing loss than the 
noncompensable rating currently assigned.  He also contended 
the 1988 and 1992 examinations showed a higher percentage of 
hearing loss than the September 2003 VA results and that 
another examination was warranted.

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing completed by a 
state-licensed audiologist.  See 38 C.F.R. § 4.85.  Where 
there is an exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86) the rating may be based solely 
on puretone threshold testing.  See 38 C.F.R. § 4.85, Table 
VIA.  One exceptional pattern of hearing impairment occurs 
when the puretone thresholds in each of the four frequencies 
(1000, 2000, 3000 and 4000 Hertz) are 55 decibels or greater.  
Another occurs when the puretone threshold at 1000 hertz is 
30 decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

D.	Analysis

The most recent official audiometry, in June 2005, revealed 
average puretone thresholds of 53 decibels in the right ear 
and 48 decibels in the left ear.  Speech discrimination was 
90 percent in the right ear and 88 percent in the left.  
Under Table VI, such hearing acuity constitutes Level II 
hearing in each ear and, under 38 C.F.R. § 4.85, Table VII, 
warrants a noncompensable rating under Code 6100.  Prior 
official audiometry in August 2003 showed Level II hearing in 
the right ear, and Level I hearing in the left, while 
September 2003 results showed Level II hearing in each ear; 
both of these results also warrant a noncompensable rating.  
No certified audiometry showed an exceptional pattern of 
hearing that would warrant rating the disability under the 
alternate criteria in Table VIA.  

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The veteran and his representative's lay assertions that the 
veteran's hearing impairment has been, and is, greater than 
reflected by a noncompensable rating are insufficient to 
establish this is so.  They are laypersons, and not competent 
to establish the level of hearing disability by their own 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Specifically, the veteran's representative argues that the 
private audiogram in January 2005 and the audiograms at the 
Salem VA facility in 1988 and at Walter Reed in 1992 all show 
the veteran has a higher degree of hearing loss than that 
shown on VA examinations.  While the 1988 and 1992 
examinations were completed prior to the filing of the 
veteran's claim and thus not within the appeal period, it is 
notable that these examinations were not conducted under the 
criteria required for rating hearing loss.  While the 1988 
examination includes a speech discrimination test, it is not 
clear that the Maryland CNC word list was used for this test 
or that it was otherwise conducted in conjunction with VA 
regulations.  Additionally, the report specifically notes 
that the results "are NOT adequate for rating purposes."  
The 1992 evaluation does not include speech discrimination 
testing.  As an exceptional pattern of hearing loss is not 
shown in this case, a speech discrimination test is required 
to rate the veteran's hearing loss.  For the above reasons, 
these examinations cannot be the basis for determining the 
appropriate rating for the veteran's hearing loss.

The January 2005 private audiogram was completed during the 
appeal period; however, the puretone threshold results are in 
a chart format which the Board is neither competent nor 
authorized to interpret.  As noted above, under governing 
regulation testing for hearing loss has specific 
requirements, such as a speech discrimination test conducted 
in a controlled setting using a Maryland CNC word list; there 
is no indication the private January 2005 evaluation was 
conducted in the specific manner required by regulation.  
Thus, neither the puretone thresholds nor the speech 
discrimination testing results are appropriate for use in 
rating the veteran's hearing loss disability.  

The veteran's representative requested another VA examination 
because of the differences between the private and VA 
audiograms.  The RO responded to this request by scheduling a 
recent audiological evaluation in June 2005.  The June 2005 
examination did show the veteran's hearing had worsened since 
the 2003 examinations; however, the increase in severity was 
insufficient to warrant a compensable rating.  Neither the 
veteran nor his representative has alleged that his hearing 
has become worse since the June 2005 examination (only tests 
prior to this evaluation are cited as evidence for a higher 
rating); thus, the Board does not find it necessary to remand 
the case for yet another VA examination.  

Since evaluation of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating, the veteran's appeal for 
a compensable rating must be denied.  See Lendenmann, supra.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record of 
'marked' interference with employment or frequent 
hospitalizations due to hearing loss, or other factors of 
like gravity which would suggest that referral for 
extraschedular consideration is indicated.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


